212 F.3d 666 (1st Cir. 2000)
MIGDALIA NEGRON, IN HER OWN BEHALF AND AS REPRESENTATIVE OF THE LEGAL PARTNERSHIP; ALFONSO RUIZ, IN HIS OWN BEHALF AND AS REPRESENTATIVE OF THE LEGAL PARTNERSHIP; Plaintiffs, Appellees,v.CALEB BRETT U.S.A., INC., d/b/a INCHCAPE TESTING SERVICES, Defendant, Appellant.
No. 99-1797
United States Court of Appeals For the First Circuit
Heard March 6, 2000Decided May 24, 2000

John C. Bartenstein, with whom Crystal D. Talley, Ropes &  Gray, Guillermo J. Ramos-Luina and Rivera, Tulla & Ferrer were on  brief, for appellant.
Godwin Aldarondo-Girald, with whom Angel X. Viera-Vargas was  on brief, for appellees.
Before: Torruella, Chief Judge, Selya and Lipez, Circuit Judges.
TORRUELLA, Chief Judge.


1
At issue in this appeal is the  scope of an exception to Puerto Rico Law 80, 29 L.P.R.A. § 185a,  which provides the exclusive remedy under Puerto Rico law for an  employee who is discharged without just cause.  In Arroyo v. Rattan  Specialties, Inc., 117 P.R. Offic. Trans. 49; 117 D.P.R. 35 (P.R.  1986), the Supreme Court of Puerto Rico recognized an exception to  Law 80 that applies when an employer's decision to terminate an  employee was made in violation of a public policy of constitutional  magnitude.


2
The appellee1 in this case relied on the Arroyo exception  to bring a wrongful discharge action.  After an adverse jury  verdict, the appellant brought this appeal arguing that, among  other deficiencies in the trial, the district court erred in  permitting the appellee's claim to go forward because her discharge  did not implicate her right to privacy as guaranteed by the  Constitution of the Commonwealth of Puerto Rico and, thus, her  claim should have been barred by Law 80.  Because we disagree with  the appellant's contention that the Arroyo exception should be read  narrowly to preclude the appellee's cause of action, and for the  additional reasons discussed more fully below, we affirm the  judgment of the district court.

BACKGROUND

3
Viewed in a light most favorable to appellee Migdalia  Negron, a reasonable jury could have found the following facts. See Consolo v. George, 58 F.3d 791, 792 (1st Cir. 1995); Keisling v. SER-Jobs for Progress, Inc., 19 F.3d 755, 759-60 (1st Cir.  1994).


4
Negron is a chemist licensed by the College of Chemists  as required under the laws of Puerto Rico, and as such, she is  bound by a Code of Professional Ethics.  See 20 L.P.R.A. §§ 492(i),  493.  A breach of her duties under the Code could result in  revocation of her license.  See id. § 492(f).


5
The appellant, Caleb Brett U.S.A., Inc., a Louisiana  corporation with its principal place of business in Texas, hired  Negron in 1990 as the laboratory manager of its office in Bayamon,  Puerto Rico.  Caleb Brett provides inspection and laboratory  services to clients engaged in commodity transfers.  Clients retain  Caleb Brett to independently verify compliance with specifications  set forth in the contracts governing the sale of their products. In accordance with Puerto Rico law, see 20 L.P.R.A. § 471q, Negron would sign and affix her seal to quality certificates to indicate  that a product is within the contractual specifications.  A sealed  certificate would release a bank to pay the seller's contract in  accordance with the purchaser's letter of credit.  If a product was  not within the required specifications -- "out of specification" --  the buyer and the seller could either reject the product or  renegotiate the price.


6
Luis Fortuno became Negron's direct supervisor in 1993,  during a period of dramatic increase in the volume of lab work.  In  addition to the increased workload, the appellee was often under  pressure to rerun lab results that were out of specification.  The  company received complaints from clients when lab results did not  meet their expectations.  In response, management personnel met  with Negron, but she refused to change or review results that were  properly obtained.


7
During 1993-1994, Miriam Estrada, Fortuno's secretary,  altered approximately 500-600 final certificates that had been  signed and sealed by Negron.  After the alterations, the  certificates were either returned to Fortuno or delivered to  clients.


8
On December 7, 1994, Negron had a conflict with Norberto  Seplveda, the Planning and Economics Manager of CAPECO, one of  Caleb Brett's largest clients.  Negron refused to change a lab  result from 10.53, reported in accordance with the American Society  of Testing and Materials method, to 10.5 to conform with the  requirements of CAPECO's contract with Vitol.  She required that  Seplveda initial any alteration that he made to the certificate.


9
On December 15, 1994, Negron's employment was terminated. Her personnel file does not include any disciplinary actions and  shows that she received salary increases each year.


10
She brought this action against the appellant on  November 30, 1995 in the United States District Court for the  District of Puerto Rico alleging claims under federal and state  law.  The district court dismissed the federal claim, but the state  law claims went to trial under the district court's diversity  jurisdiction.  See 28 U.S.C. § 1332.  During the trial, Caleb Brett  moved for judgment as a matter of law pursuant to Fed. R. Civ. P.  50(a).  The district court granted the motion in part, but the  remaining claims were submitted to the jury.  The jury returned a  verdict in favor of Negron.  Caleb Brett appeals the district  court's denial of its motion for judgment as a matter of law and  challenges the validity of the verdict based on the weight of the  evidence, the jury instructions, and alleged evidentiary errors  made during the course of the trial.

DISCUSSION
I.  JUDGMENT AS A MATTER OF LAW

11
The appellant argues that the district court erred in  denying its Rule 50 motion for judgment as a matter of law for two  reasons:  (1) the court misconstrued the Arroyo exception to Law  80; and (2) the evidence was insufficient to support Negron's claim  that her dismissal violated her constitutional rights.  We review  questions of law de novo, but review the sufficiency of the  evidence drawing all reasonable inferences in favor of the  prevailing party.  See Coastal Fuels of Puerto Rico, Inc. v. Caribbean Petroleum Corp., 79 F.3d 182, 188 (1st Cir. 1996).  On  review, we will only set aside a jury verdict if the evidence  points "so strongly and overwhelmingly" in favor of Caleb Brett  that a reasonable jury could reach only one conclusion, namely,  that Caleb Bret was entitled to judgment.  Id. (citing Sullivan v. National Football League, 34 F.3d 1091, 1096 (1st Cir. 1994); Gallagher v. Wilton Enters., Inc., 962 F.2d 120, 124-25 (1st Cir.  1992)).

A.  The Scope of the Arroyo Exception

12
The first question before us is whether the district  court was correct in its determination that Negron's cause of  action for wrongful discharge was not barred by Law 80.  The  legislature of Puerto Rico enacted Law 80 to alter the employment-at-will doctrine by providing a statutory remedy for employees  terminated without just cause.  Although Law 80 is recognized as  the exclusive remedy for a wrongful discharge, it is subject to  limited exceptions, only one of which is at issue today, the Arroyo exception.  See generally Arroyo, 117 P.R. Offic. Trans. 49.


13
In Arroyo, the Supreme Court of Puerto Rico held that Law  80 "cannot operate to deprive the worker of the adequate remedies  for effectively vindicating his constitutional rights."  Id. at 76. Accordingly, the court concluded that dismissal of an employee who  refused to submit to a polygraph test "subverts a constitutional-ranking public policy."  Id.  In reaching this determination, the  court explicitly relied on section 1 of the Puerto Rico Bill of  Rights, which provides, "[t]he dignity of the human being is  inviolable . . . ," and section 8, which provides, "[e]very person  has the right to the protection of law against abusive attacks on  his honor, reputation and private or family life."  See id. at 69  (also discussing sections 7 and 16).


14
Only a few courts have had an opportunity to explore the  constitutional policy exception articulated in Arroyo, see, e.g., In re El San Juan Hotel Corp., 149 B.R. 263, 273-74 (D.P.R. 1992), aff'd sub nom. Kagan v. El San Juan Hotel & Casino, 7 F.3d 218 (1st  Cir. 1993) (unpublished opinion), and the Supreme Court of Puerto  Rico did not directly address the scope of the exception again  until 1998 in Segarra Hernandez v. Royal Bank of Puerto Rico, No.  CE-94-499, slip op. offic. trans., 98 J.T.S. 37 (P.R. April 1,  1998).  See also Santiago v. Western Digital Caribe, Inc., No. RE-91-129, slip. op. offic. trans. at 2, 98 J.T.S. 42, at 2 (P.R.  Mar. 21, 1996) (referring to Arroyo exception "when the dismissal  has the purpose or effect of thwarting or defeating a clear public  policy"); Rodrguez v. Pueblo Int'l, Inc., No. RE-93-125, slip. op.  offic. trans. at 9 n.11, 135 D.P.R. 500 (P.R. Mar. 18, 1994)  (referring to Arroyo exception "when discharge frustrates or  subverts clear public policy, as, for example, those which allow  the workers to vindicate their constitutional rights").  In Segarra, the constitutional claim amounted to a charge of  harassment based on a series of internal transfers and memoranda  that the employee deemed offensive.  After reviewing the evidence,  the court held that her treatment did not rise to the level of a  constitutional violation because it did not "involve[] the  indiscriminate dissemination of private or personal information,"  "unreasonably impinge[] on her personal or family tranquility,"  "disseminate false or slanderous information," or "limit Segarra  Hernandez's faculty to make decisions about her private or family  life."  Segarra, slip op. offic. trans. at 12.


15
Here, the district court relied on both Arroyo and Segarra in determining that Negron could maintain her cause of  action under Puerto Rico law because her discharge implicated a  "constitutional ranking public policy."  Negron v. Caleb Brett  U.S.A. Inc., No. 95-2478, slip op. at 3-4 (D.P.R. May 19, 1999)  [hereinafter Opinion] (citing Arroyo, 117 D.P.R. 35, 65-66; Segarra, 98 J.T.S. 37).  The court reasoned that Negron "was  exposed by her employer to a catch 22 situation, that is, either  breach her duty under the code of ethics of her profession and run  the risk of losing her license . . . or fight for her principles  and still loose [sic] her job."  Id. at 9.  The court then  concluded that placing an employee in such a precarious position is  "against the constitutional right [as guaranteed by the  Constitution of Puerto Rico] of every worker to the protection  against risks to their personal integrity in the workplace."  Id. at 10.


16
The appellant contends that the district court improperly  construed the constitutional exception, because despite the broad  language of Arroyo, subsequent cases, particularly Segarra, have  narrowly confinedthe exception to the core concerns of privacy. However, we find nothing in Segarra that limits the constitutional  policy exception in the manner suggested by the appellant.  Quite  to the contrary, the Supreme Court discusses the exception in the  same broad terms as it did in Arroyo, referring to the "right of  privacy" and "personal dignity," and "the right to be protected  against attacks on the honor and personal reputation."  Segarra,  slip op. offic. trans. at 5-7 (discussing sections 1 and 8 of the  Puerto Rico Bill of Rights).  To support its position, the  appellant makes much of Segarra's discussion of a "zone of  individual autonomy" in matters related to personal and family life  -- for instance use of birth control, obtaining a divorce,  protection from defamatory statements.  Id. at 11-12.  Indeed, the  court used those examples, but solely to illustrate the weakness of  Segarra's claim; by no means did the court confine the Arroyo exception to those examples.  In fact, the court went on to suggest  that under different circumstances a pattern of transfers and  internal communications could create a climate of harassment that  would violate a worker's constitutional rights, with the caveat  that the employee must show "that the employer's actions are not  related to the normal workplace performance and that they  constitute harmful attacks on the plaintiff's dignity and personal  or family integrity."  Id. at 15.


17
Applying the reasoning of Segarra to the case at hand, we  conclude, consistent with the appellant's concession at oral  argument, that a chemist's constitutional rights to privacy and  dignity could be implicated if she were pressured to make illegal  alterations to lab reports that would jeopardize her license or  subject her to civil and criminal liability.  Such a scenario would  distinguish the appellant from an ordinary whistleblower who is  terminated in retaliation for reporting illegal activities of  others and has no constitutional protection.  See In re San Juan  Hotel Corp., 149 B.R. at 273-74 (declining to read Arroyo exception  as a general public policy exception to protect whistleblowers).2 Forcing an employee to choose between her employment and her  profession, its code of ethics, and the law, is certainly a matter  of personal integrity, and thus, the district court did not err in  its legal determination that Negron's claim is within the  constitutional policy exception to Law 80 created by Arroyo. Whether Negron's evidence supports such a claim or shows only that  she suffered "[a] mere feeling of uneasiness in the workplace due  to some labor-management situation," as the appellant contends, is  an entirely different question, to which we will now turn. Segarra, slip op. offic. trans. at 14.


18
B.  The Sufficiency of the Evidence as a Matter of Law


19
The appellant claims that the evidence is insufficient as  a matter of law to establish that the requested alterations were  improper or illegal as is required to implicate Negron's  constitutional rights.  The appellant hangs its hat on Negron's  testimony, which related primarily to the CAPECO/Vitol report. There, Negron had refused to adjust a figure to one decimal point  to comply with the contract between the buyer and the seller.  The  appellant acknowledges that the alteration may violate the American  Standards Manual but argues that it does not rise to the level of  a violation of Negron's constitutional right to privacy and  integrity.


20
We disagree.  Viewing the record in its entirety, we  observe ample evidence from which a reasonable jury could infer  that Negron was frequently pressured to alter test results and  certificates and that her repeated refusals ultimately resulted in  her termination.  Negron herself testified that beginning in 1993,  Fortuno asked her to alter results to conform to specifications  mandated in customer's contracts.  She explained that an out-of-specification product would have a financial impact on Caleb  Brett's customers.  Although Fortuno testified that he never  instructed Negron to make alterations, his testimony was refuted by  his secretary's admission that she altered 500-600 certificates  from 1993-1994 and the testimony of Negron's secretary that she  witnessed heated discussions between Fortuno and Negron regarding  customers' preferences.  Furthermore, Negron's husband confirmed  that Negron was distraught about Fortuno's requests, and the former  president of the College of Chemists, Dr. Rodulfo Gauthier,  testified that Negron consulted him regarding her ethical dilemma. Gautier testified that a chemist is under a duty to report lab  results accurately and he advised Negron to consult the Board of  Ethics, indicating that her license could be affected.  Moreover,  a reasonable jury could have found that the appellant's proffered  reason for terminating Negron -- that she had performance problems  and was difficult to work with -- was pretextual in light of the  absence of disciplinary measures in her personnel file, her  consistent salary increases, her positive performance evaluations,  and testimony from her co-workers.  A jury is entitled to weigh the  credibility of the witnesses and could infer that Negron had been  asked to do something improper or illegal.  See Newell v. Rubbermaid, Inc., 20 F.3d 15, 23 (1st Cir. 1994) (citing United  States v. Garca, 995 F.2d 556, 561 (5th Cir. 1993); Lessee of  Ewing v. Burnet, 36 U.S. 41 (1837)).


21
Because a reasonable jury could find for Negron on this  evidence, we conclude that the district court properly denied the  appellant's motion for judgment as a matter of law.  See Coastal  Fuels, 79 F.3d at 188.

II.  JURY INSTRUCTIONS

22
The appellant argues that the jury instructions  constituted reversible error because they "required the jury to  find that any alteration of laboratory results or reports would  have subjected the Plaintiff Negron to sanction, however legitimate  or appropriate those alterations might have been."  Appellant's  Brief at 42.  The targeted portion of the jury charge provided: "if you find that Ms. Negron established by a preponderance of the  evidence that her dismissal was in violation of public policy  because it was in retaliation for refusing to alter laboratory  results, you must find in her favor."  The appellant also takes  issue with the special verdict form that asked only the following  question with respect to liability:  "1. Was Migdalia Negron's  discharge in retaliation for refusing to alter laboratory results  and reports?"


23
However, the appellant failed to timely object to the  jury charge and the special verdict form.  Although it contends  otherwise in its brief, the appellant's pre-charge objection,  articulated for the record subsequent to an in-chambers conference,  is inadequate to preserve the issue for appeal for two reasons. First, it is well established that counsel must object immediately  after the jury charge and before the jury retires in order to  preserve an objection for appeal.  See Faigin v. Kelly, 184 F.3d  67, 87 (1st Cir. 1999); Moore v. Murphy, 47 F.3d 8, 11 (1st Cir.  1995); United States v. Nason, 9 F.3d 155, 160 (1st Cir. 1993).  In  this circuit, we have specifically held that an objection before  delivery of the jury charge does not preserve for review issues  relating to the charge.  See Nason, 9 F.3d at 160-61.


24
Second, the objection itself was insufficiently specific  to satisfy the requirement of Fed. R. Civ. P. 51 that objections  must "stat[e] distinctly the matter objected to and the grounds of  the objection."  The record reflects that the primary objection  articulated by the appellant related to an instruction on discovery  rights.  After the court denied the appellant's request, the  following colloquy took place:


25
Mr. Ramos:  . . . we want to make very clear  that the charge as will be submitted to the  jury has been the subject of discussion and  agreement between counsel.  I would like to  clarify, however, we insist in our position  that no such cause of action exists in Puerto  Rico.


26
The Court:  That is a question of law.


27
Mr. Ramos:  Yes, but I don't want this to be  construed as any waiver on our part that we  have recognized in some phase the existence of  some cause of action.


28
Nothing in counsel's statement articulates the issue now being  raised.  The appellant did not explain that the proposed jury  charge was objectionable because it would permit a jury to find for  the plaintiff even if the requested alterations to lab results were  legal and proper, a circumstance that would not affect her  professional status as a licensed chemist and, thus, would not  implicate her constitutional rights.


29
This procedural bar to the appellant's argument was not  cured by the appellant's contemporaneous objection to the jury  charge.  After the court finished charging the jury, the appellant  renewed its request for an instruction on discovery rights, and  then added, "[l]astly, we are not waiving any rights to contest the  fact that we understand there is no cause of action as the jury has  been instructed."  Again, the appellant failed to identify the  issue that it raises on appeal, namely, that the instructions and  special verdict form are incorrect because they do not distinguish  between proper and improper alterations.  It is well established  that an objection on one ground does not preserve appellate review  of a different ground.  See Cambridge Plating Co. v. Napco, Inc.,  85 F.3d 752, 766 (1st Cir. 1996).  As Caleb Brett fell far short of  "stat[ing] distinctly" before the district court the argument it is  raising on appeal, it is not preserved.  Id. at 767 (quoting Fed.  R. Civ. P. 51).


30
As a result, we can quickly dispose of the appellant's  challenge to the jury charge.  See Moore, 47 F.3d at 11.  Because  the appellant failed properly to preserve its objections to both  the jury instruction and the special verdict form, we review for  plain error only.  See Cambridge Plating, 85 F.3d at 767; Nason, 9  F.3d at 160-61; see also Arthur D. Little, Inc. v. Dooyang Corp.,  147 F.3d 47, 53 (1st Cir. 1998) (applying same standard to review  of special verdict form) (citing Cambridge Plating, 85 F.3d at  767); Moore, 47 F.3d at 11 (noting that Rule 51 imposes the same  duties of diligence with respect to special verdict forms).  Plain  error "'applies only where the error results in a clear miscarriage  of justice or seriously affects the fairness, integrity or public  reputation of judicial proceedings.'"  Cambridge Plating, 85 F.3d  at 767 (quoting Clausen v. Sea-3, Inc., 21 F.3d 1181, 1196 (1st  Cir. 1994)).  In addition, it is reserved for "the most egregious  circumstances."  Moore, 47 F.3d at 11 (citing Poulin v. Greer, 18  F.3d 979, 982 (1st Cir. 1994)); see also Nason, 9 F.3d at 160.  In  this case, the appellant cannot clear such a high hurdle because,  as we discussed more thoroughly above, there was convincing  evidence adduced at trial from which a reasonable jury could  conclude that Negron was dismissed because she refused to make  illegal or improper alterations that would jeopardize her chemist's  license.  Thus, Caleb Brett cannot show that a miscarriage of  justice resulted from judgment in Negron's favor.3  See Cambridge  Plating, 85 F.3d at 767-68.  Nothing before us suggests that the  alleged error "seriously affected the fairness or integrity of the  trial" bringing it close to an "exceptional case" which might  require reversal.  Moore, 47 F.3d at 11.

III.  NEW TRIAL

31
Moving on, we turn to the appellant's final claim that a  new trial is warranted because the verdict was against the weight  of the evidence and because a litany of evidentiary errors were  made during the course of the trial.  We have given due  consideration to the appellant's claims and find them to be  unpersuasive.  We give them cursory treatment as "our time is best  reserved for colorable claims."  United States v. Bennett, 75 F.3d  40, 49 (1st Cir. 1996); accord McIntosh v. Antonino, 71 F.3d 29, 37  (1st Cir. 1995).


32
The appellant's challenge to the weight of the evidence  is little more than a reconfiguration of its sufficiency of the  evidence argument and meets with the same fate.  As discussed more  thoroughly above, there was ample evidence to support the jury's  verdict in favor of Negron.  Especially damaging was the testimony  of Estrada that directly contradicted Fortuno's denial that he  would ever request alterations of certificates.  Likewise, Negron's  positive employment history undermined the appellant's proffered  reason for her dismissal, which in turn suggests a pretextual cover  for something illegal or improper.


33
For similar reasons, the evidentiary errors alleged by  the appellant, if errors at all, were harmless.  The appellee's use  of the existing nondisclosure agreement to explain the lack of  documentary evidence to support Estrada's testimony may have been  confusing, but we find no error in the district court's refusal to  instruct the jury on the duty of the plaintiff to discover  evidence, as we are aware of no rule of law that requires the  plaintiff to prove her case by documentary rather than testimonial  evidence.  Furthermore, any error on the part of the district court  in this vein was not prejudicial.  "[T]he usual assumption that a  party would produce documents to substantiate its claim wherever  possible," Appellant's Brief at 49, cuts both ways.  With or  without the instruction, a reasonable jury could easily infer from  the defendant's failure to introduce the certificates to impeach  Estrada's testimony that the certificates were in fact altered.  As  for the appellant's argument relating to the improper admission of  hearsay evidence, the Carnival Exhibit, and the "testimony" of  Negron's trial counsel, we are not convinced that any of the  alleged errors identified by the appellant affected its substantial  rights.  See Nieves-Villanueva v. Soto-Rivera, 133 F.3d 92, 102  (1st Cir. 1997).

CONCLUSION

34
For the foregoing reasons, judgment in favor of Negron is  affirmed.



Notes:


1
   There are actually two appellees in this case, Migdalia Negron  and her husband; however, her husband's claim is purely derivative,  and thus, we will refer to Migdalia Negron as if she were the sole  plaintiff and appellee.


2
   Although the appellant emphasizes that this Court affirmed the  district court's judgment, we must clarify that our opinion was  unpublished and therefore lacks any precedential value, see 1st  Cir. R. 36, and more important, we affirmed on other grounds. Consequently, we take no view as to the validity of El San Juan  Hotel's treatment of the Arroyo exception.


3
   While the quoted section of the jury instruction arguably blurs  the significance of the distinction between proper and improper  alterations, the preceding paragraphs were adequate to convey to  the jury that the alterations must be against constitutional policy  to impose liability outside of Law 80.  The charge read as follows:
Ms. Negron asserts that her dismissal was in  contravention to public policy because it had  the effect of frustrating and violating her  constitutional rights.
The Bill of Rights of the Constitution of the  Commonwealth of Puerto Rico provides that  every person has a right of privacy.  This  right affords every person the protection to  the inviolability of the their dignity and  protects them against risks to their personal  integrity in the workplace.  These are high  ranking, fundamental, constitutional rights  enforceable against private individuals. Accordingly, every human being has a right to  be compensated for damages proximately caused  by an employer who violates them.
Any deficiency in clarity is below the level required to constitute  plain error.